PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/363,067
Filing Date: 29 Nov 2016
Appellant(s): Narayanan et al.



__________________
David J. Muzilla
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/06/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hua (CN 105922567) in view of Buller (US 2018/0071986).

Regarding claim 11, Hua teaches a three-dimensional printing device (Fig. 1) comprising a first metal deposition device (left side 17, 22, 22-2, 6, 14, 19, 1, 13, 5, 7) configured to deposit first metal on a base (4); a second metal deposition device (right side 17, 22-1, 22-2, 6, 14, 19, 1, 13, 5, 7) configured to deposit second metal on the base (as shown in Fig. 1), wherein the first metal deposition device moves independently from the second metal deposition device (as shown in Fig. 1); and a controller (23) operatively coupled to the first metal deposition device and the second metal deposition device (Fig. 3), wherein the controller is configured to cause the first metal deposition device to deposit the first metal along a first path as a first bead of metal having a first starting point and a first ending point (abstract; page 7, lines 24-29 and page 8); and simultaneously cause the second metal deposition device to deposit the second metal along a second path as a second bead of metal having a second 
Hua fails to explicitly disclose wherein a first pattern of the first path is different than a second pattern of the second path; and wherein one of the first starting point or the first ending point of the first bead of metal of the first path is adjacent to one of the second starting point or the second ending point of the second bead of metal of the second path.
Buller teaches a three-dimensional printing device (abstract), wherein a first pattern of the first path (internal path of 2803, or any of the internal paths of 611-615) is different than a second pattern of the second path (internal path of 2802, or any of the internal paths of 611-615 different from the first path) (different directions); and wherein one of the first starting point (opposite to the arrow head of the internal path of 2803 as shown in Fig. 28C; an end of any of the internal paths of 611-615 as shown in Fig. 6A) or the first ending point (where the head of the arrow is of the internal path of 2803 as shown in Fig. 28C or an end of any of the internal paths of 611-615 different from the first starting point as shown in Fig. 6A) of the first bead of metal of the first path (internal path of 2803, or any of the internal paths of 611-615) is adjacent to one of the second starting point (opposite to the arrow head of the internal path of 2802 as shown in Fig. 28C; an end of any of the internal paths of 611-615 different from the first path as shown in Fig. 6A) or the second ending point (where the head of the arrow is of the internal path of 2802 as shown in Fig. 28C; an end of any of the internal paths of 611-
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the first and second paths of Hua with Buller, by having a first pattern for the first path different form a second pattern for the second path, and one of the first starting point or the first ending point of the first bead of metal of the first path being adjacent to one of the second starting point or the second ending point of the second bead of metal of the second path, for the advantages of avoid collision of the first and second metal deposition devices.
Regarding claim 12, Hua and Buller combined teach the three-dimensional printing device as set forth above, wherein the first metal deposition device is configured to continuously deposit the first metal along the first path (Hua; abstract; page 7, lines 24-29 and page 8), and wherein the second metal deposition device is configured to continuously deposit the second metal along the second path (Hua; abstract; page 7, lines 24-29 and page 8).
Regarding claim 13, Hua and Buller combined teach the three-dimensional printing device as set forth above, wherein a portion of a first metal at the first ending point of the first path is a last of the first metal deposited (Buller; metal deposited at the end point (where the head of the arrow is) of the internal path of 2803 as shown in Fig. 28C), and wherein a portion of the second metal at the second starting point of the second path is a first of the second metal deposited (Buller; metal deposited at the 
Regarding claim 14, Hua and Buller combined teach the three-dimensional printing device as set forth above, wherein the first path is along a first portion of the base, wherein the second path is along a second portion of the base, and wherein the first portion and the second portion do not overlap (Hua; abstract; page 7, lines 24-29 and page 8).
Regarding claim 15, Hua and Buller combined teach the three-dimensional printing device as set forth above, wherein a first path (Buller; internal path of 2803 as shown in Fig. 28C) begins at a first outer portion of a base (Buller; 2801) and ends at a first inner portion of the base (Buller; as shown in Fig. 28C), and wherein a second path (Buller; internal path of 2802 as shown in Fig. 28C) begins at a second inner portion of the base and ends at a second outer portion of the base (Buller; as shown in Fig. 28C).
Regarding claim 16, Hua and Buller combined teach all the elements of the claimed invention as set forth above, except for, wherein a first path begins at a first outer portion of a base and ends at a first inner portion of the base, and wherein a second path begins at a second outer portion of the base and ends at a second inner portion of the base.
However, Fig. 30A and 30B of Buller teaches forming paths in different directions, and Fig. 6A teaches forming paths in different patterns and directions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the first and second paths of Hua and 
Regarding claims 17 and 19, Hua and Buller combined teach the three-dimensional printing device as set forth above, wherein the first metal deposition device comprises a first laser welding device, and wherein the second metal deposition device comprises a second laser welding device (Buller; p.0085; p.0146; p.0207; p.0217; p.0236; p.0245).
Regarding claim 18, Hua and Buller combined teach the three-dimensional printing device as set forth above, wherein the first metal deposition device comprises a first wire deposition device, and wherein the second metal deposition device comprises a second wire deposition device (Hua; as shown in Fig. 1).
Regarding claim 20, Hua and Buller combined teach the three-dimensional printing device as set forth above, wherein the first metal deposition device and the second metal deposition device are a same type of metal deposition device (Hua; as shown in Fig. 1).
(2) Response to Argument

Regarding claim 1: Hua in view of Buller.  The Appellant argues that “Applicant respectfully submits that a rejection made under 35 U.S.C. 102 or 35 U.S.C. 103 using a machine translation may be flawed.

Nevertheless, based on the machine translation, Applicant submits that Hua does not teach or suggest “wherein the first metal deposition device moves 
In response: Examiner respectfully disagrees.  First, Examiner will like to point out that a human translation of Hua (CN 105922567) was filed on 08/21/2020. Based on the machine translation and the human translation, Hua clearly teaches a first metal deposition device (Fig. 1; left side 17, 22, 22-2, 6, 14, 19, 1, 13, 5, 7) and a second metal deposition device (Fig. 1; right side 17, 22-1, 22-2, 6, 14, 19, 1, 13, 5, 7), each of which is a separate device or an independent device from the other, both of which comprise its own plasma beam monitoring device (30; Fig. 3) which includes its own horizontal movement controller (24), therefore being capable of being moved independently from each other (as shown in Fig. 1 and 3; p.0110-0111 of human translation filed on 08/21/2020). There is no special definition of independent in this application, and figure 1 of this application shows that it would be two devices under control of one controller. Based on the disclosure, “independent” appears to mean not mechanically linked rather than asynchronous as appellant appears to argue. Further, in the instant application at par. 3, the invention is described as having one controller drive two devices to simultaneously deposit metal on the same work piece, just as in the prior art. Appellant argues that synchronous operation is dependent operation, but the instant application requires simultaneous movement, which would, by appellant’s logic, require the movement of one device to be dependent on the movement of the other as 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        
Conferees:
/DAVID DUFFY/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761  
                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.